Citation Nr: 0007276	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-03 742A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the RO which denied service connection for PTSD.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for PTSD.


CONCLUSION OF LAW

The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1966 to August 1988.  His service separation form shows his 
military occupational specialty was field wireman; he served 
in Vietnam for a year; and he received various decorations, 
but none evincing combat.

Service medical records show that when the veteran was in 
Vietnam in May 1968, while burning trash with gasoline, he 
sustained burns to the chest, back and upper extremities 
following an explosion.  He was subsequently treated for the 
burns until July 1968.  The service medical records are 
negative for any psychiatric complaints, findings, or 
diagnosis.  An August 1968 service separation examination 
revealed a normal psychiatric system; on an accompanying 
medical history form, the veteran denied nervous symptoms.

In September 1968, the veteran filed a claim for service 
connection for residuals of the burns he sustained in 
service.  A May 1969 VA examination noted burn residuals, 
without functional impairment.  In July 1969, the RO granted 
service connection and a 10 percent rating for burn 
residuals, and such evaluation has continued to the present.

A hospital summary from Rochester State Hospital covering the 
period of February to March 1970 reveals the veteran was 
admitted to the hospital with a chief complaint of being 
depressed and making a suicidal attempt by cutting his wrist.  
It was noted that, after an argument with his girlfriend, he 
had made a rather superficial laceration on his wrist with a 
pocket knife.  The report states the veteran's problem was 
situational in nature and was an outgrowth of some 
disagreements and conflicts he had been having about his ex-
wife and his girlfriend.  The diagnosis was depressive 
neurosis.  It was noted the veteran's depression was 
situational and very mild, and he rapidly improved during the 
admission.  At hospital discharge, it was noted he had 
recovered from his depression.

In March 1995, the RO received the veteran's claim of service 
connection for PTSD.

In May 1995, the RO requested that the veteran provide 
specific information pertaining to his claim of service 
connection for PTSD.  The RO requested that he provide 
specific stressor information as well as provide information 
regarding any treatment he had received for a psychiatric 
disorder.

A September 1995 VA physical examination reveals a diagnosis 
of history of burns to the upper part of his body without any 
discernable scar formation.

In a February 1996 statement, the veteran related he joined 
the Army in October 1966 and after training he went to 
Vietnam in June 1967 where he was assigned to the 1st 
Infantry Division as a squad leader in the ammo division 
within his company.  He stated that in May 1968 he was 
burning a large pile of trash with gasoline which 
inadvertently lit while he was holding a can full of gas.  He 
stated the explosion rendered him unconscious and he woke up 
with burns all over his torso and head, from the waist up.  
He stated he was air evacuated to Japan for treatment.  He 
stated he was in excruciating pain.  He claimed that since 
that time he had had recurring nightmares about this 
experience.  He stated that when he was assigned to St. 
Albans Navy Hospital on Long Island he saw a psychologist 
quite frequently because he had lost his will to live.  He 
reported that when he was discharged from service he tried to 
self medicate with alcohol and drugs and on one occasion 
tried to commit suicide.  He stated he was admitted to The 
Rochester New York State Psychiatric Hospital where he was a 
patient for 2 months.  He stated his short temper caused him 
to be in many fights and altercations and he ended up 
divorcing his first wife.

The veteran, in a substantive appeal received in February 
1997, stated he had PTSD from his experiences in service.  He 
claimed his traumatic experiences in the Army caused severe 
mental problems which he carried to this day.  He argued he 
was entitled to service connection for PTSD.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).]

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran has not submitted any competent medical evidence 
showing he currently has a medical diagnosis of PTSD.  His 
assertion that he currently has PTSD due to burn injuries 
sustained in service is insufficient for the purpose of 
establishing that he indeed has PTSD.  As a layman, he is not 
competent to offer opinions regarding medical diagnosis or 
causation.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of a current medical diagnosis of PTSD, the 
claim of service connection is implausible and must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.  


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

